         CASE 0:21-cv-00055-SRN-DTS Doc. 8 Filed 09/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Alexander C. Beaver,                               Case No. 21-cv-55 (SRN/DTS)

       Plaintiff,

v.                                                         ORDER

Resource Management Group, Inc. et al.,

       Defendants.


Michael J. Sheridan, Atlas Law Firm, 2006 1st Ave N, Suite 206, Anoka, MN 55425 for Plaintiff
Alexander C. Beaver.


       This matter is the Court upon the Report and Recommendation of United States Magistrate

Judge David T. Schultz dated August 24, 2021 [Doc. No. 7]. No objections have been filed to that

Report and Recommendation in the time period permitted.

       Accordingly, based on the Report and Recommendation of the Magistrate Judge, and upon

all of the files, records and proceedings herein, IT IS HEREBY ORDERED that this action is

DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 21, 2021                          s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge
